Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The preliminary amendment filed on October 14, 2020, in which claims 5, 6, and 8-12 were amended, is acknowledged. Claims 1-16 are pending in the instant application. 

Priority
The instant application claims priority from International Application No. PCT/JP2019/007425 filed on February 27, 2019, which claims the benefit of foreign priority from Japan Patent Application No. 2018-036837, filed on March 1, 2018. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-036837, filed on March 1, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/27/2020, 9/14/2020, 1/25/2022, and 7/13/2022, are in compliance with the provisions of 37 CFR 1.97, except where noted.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The disclosure is objected to because of the following spelling errors: on page 33, [0067] line 3, “1-containning” should be written “1-containing”, on page 38 [0081] line 6 and page 39 line 5, “dissolve” should be written “dissolved”.   Under Abstract, line 2, “enhance” should be written “enhances”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all claims dependent from claim 1, are indefinite for reciting the limitation “wherein, after storage at 40°C for 2 weeks, a residual rate of the compound of formula (1) or a salt thereof in the composition is 90% or more by mass” because one of ordinary skill in the art would not reasonably be able to determine the metes and bounds of the liquid composition that Applicants are claiming.
The pharmaceutical composition of claim 1 sets forth three primary elements, namely, the compound of formula (1), a water-soluble additive, and water.  The claim further specifies a stability profile in relation to temperature and time where at least 90% of compound of formula (1) will still be present (i.e., functional descriptive language).  However, the later limitation is indefinite because it is not clear from either the Specification or the common teachings in the art, how this limitation further limits the claim.  For example, it is not clear if this limitation is limiting to the water-soluble additive, an unnamed excipient, the material container for the pharmaceutical composition, the atmospheric conditions that the composition is prepared with, or some other component.
The specification does not teach or provide a nexus between the functional result that Applicants claim to achieve by their composition with any particular component of the formulation or the manner in which it is made.  Applicants recite the claimed stability profile on pages 3, 5 and 6 of the Specification, but there is no description as to the pharmaceutical approach that makes this result possible (i.e., which excipients impart the stability), nor do they teach any excipients or chemical approaches to avoid.

Claim Rejections - 35 USC § 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14 depends from claim 13, which is directed towards a decomposition inhibiting agent comprising a water-soluble additive, with the intended use of imparting chemical stability to a compound of formula (1); however, the compound of formula (1) is not required by claim 13. Claim 14 fails to further limit the subject matter of claim 13, because it specifies limitations that relate to the intended use, namely, the decomposition product of the compound of formula (1), and the compound of formula (1) is not required by claim 13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, first paragraph (written description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	 
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The Claimed Invention
	The claimed invention (e.g., claim 1) is broadly directed to a liquid composition comprising: (i) a compound of N-(2-ethylsulfonylamino-5-trifluoromethyl-3-pyridyl)cyclohexanecarboxamide or a salt thereof (“a compound of formula (1)”), (ii) a water-soluble additive, and (iii) water, wherein after storage at 40°C for 2 weeks, a residual rate of the compound of formula (1) or a salt thereof in the composition is 90% or more by mass.
	Certain narrower embodiments of the claimed invention are presented in various dependent claims. Some of these claims further limit the water-soluble additive to certain agents; other claims limit certain other aspects, including the pH, Percent Weight/Volume (w/v%), and the mass ratio.

The Supporting Disclosure
	Applicants’ supporting disclosure contains certain descriptions and embodiments of the claimed invention.  Applicants describe their invention as a liquid formulation of the compound of formula (1) that has a certain stability profile at a given time and temperature (at 40°C for two weeks that has a residual mass of 90% or more; see Specification, page 3).  Applicants describe that a water-soluble additive is part of the formulation, and may be a surfactant, cyclodextrin, cyclodextrin derivative, and an antioxidant (Specification, page 3).  Applicants elaborate on the surfactant, cyclodextrin, cyclodextrin derivative, and an antioxidant in the Specification on pages 4 to 6.  Applicants make the following statement regarding their intended stability independent of the chemical means in which stability is imparted to the active compound:

“In the liquid composition of the present invention containing a water-soluble additive, the chemical stability of the compound of formula (1) or a salt thereof is improved, and the solubility of the compound of formula (1) or a salt thereof in water is also improved, making the composition have both chemical stability and physical stability, thus leading to improvement in usefulness particularly in practical use. More specifically, there can be provided a liquid composition and a product having practicality in which the compound of formula (1) or a salt thereof is not decomposed in the liquid composition for a long time (e.g., shelf life of the product), enabling maintenance of its effective amount, and the compound of formula (1) or a salt thereof does not precipitate in the liquid composition during storage.”
Specification, page 6.

	Applicants also provide a list of species of surfactants, cyclodextrins, cyclodextrin derivatives, and antioxidants that may be used as water-soluble additives (Specification, pages 9-15).
	Certain Examples are provided on pages 26 to 28 of the Specification, and Table 3 on pages 31 and 32 list a number of stability Test Examples of various liquid compositions containing the compound of formula (1), with different water-soluble additives at different content (w/v%) under varying pH.
	However, Applicants’ disclosure of surfactants, cyclodextrins, cyclodextrin derivatives, and antioxidants that may be used as water-soluble additives is not a sufficient representative of all formulations that achieve the claimed stability profile, namely, “wherein, after storage at 40°C for 2 weeks, a residual rate of the compound of formula (1) or a salt thereof in the composition is 90% or more by mass” for a liquid formulation comprising the claimed active compound.
Applicants have not reasonably described a scientific or “systematic” approach as to what effects certain water-soluble additives will have on the stability of a liquid composition of the compound of formula (1) such that one could extrapolate from Applicants’ examples and disclosure to the full breadth of the claimed genus. Applicants’ listing of certain surfactants, cyclodextrins, cyclodextrin derivatives, and antioxidants are only a portion of the excipients available to formulations.
Although Applicants have written description support for certain non-ionic surfactants, cyclodextrins, cyclodextrin derivatives, and some of the pharmaceutical antioxidants, Applicants to not have reasonable support for all “water-soluble additives.”  Applicants have not reasonably provided a description that explains the physicochemical interplay between the active pharmaceutical ingredient in claim 1 and the pharmaceutical excipients that would meet the claimed stability profile.  Factors such as pH, oxidation and chemical degradation of the active, solubility of the active, etc., by pharmaceutical excipients that are either positively or negatively imparted to the formulation are important in understanding what excipients are essential and acceptable, from those that reduce stability.  For examples, see Bharate et al., J. Excipients and Food Chem. 1(3): 3-26 (2010).  Bharate teaches that there are many factors to consider in providing a pharmaceutical formulation that lead to a storage-stable formulation, including but not limited to, pH, chemical interaction of the API with chemical groups of excipients, solubility, oxidation, catalysis, and others.
 Accordingly, Applicants have not adequately described the invention for the breadth that is claimed. It thus appears that Applicants were not in possession of the claimed invention at the time the application was filed, the structure-function relationship between the stability of a liquid composition of the compound of formula (1) and water-soluble additive have not been adequately set forth, and that Applicants’ species do not support the claimed genus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yotsuya et al. (U.S. Patent No. 6,653,333 B2, issued on November 25, 2003).
By way of background, Applicants allege that their invention is a “storage stable” liquid formulation of a compound having formula (1):

    PNG
    media_image1.png
    187
    388
    media_image1.png
    Greyscale

The compound of formula (1) is a known phospholipase A2 inhibitor having anti-inflammatory effects and useful in treatments of certain gastrointestinal disorders.  Applicants purport that they have improved stability in their formulation by imparting any one or more of an antioxidant, a non-ionic surfactant, and/or a cyclodextrin compound (see Specification, paragraphs 20-26).
Claim 1 is directed toward a liquid composition comprising:
a) a compound of formula (1)1 or a salt thereof:
b) a water-soluble additive, and
c) water.
Claim 1 further specifies that the composition has a certain stability profile of “…after storage at 40°C for 2 weeks, a residual rate of the compound of formula (1) or a salt thereof in the composition is 90% or more by mass.”
As required by claim 1, Yotsuya teaches the first three elements of Applicants’ claimed invention in Formulation Example 6 (top of column 11):

    PNG
    media_image2.png
    136
    470
    media_image2.png
    Greyscale

The “active ingredient” of Yotsuya includes the compound of formula (1) in a small group of compounds (column 7, lines 46-47).  Yotsuya also teaches a water-soluble additive to be the non-ionic surfactant Macrogol 400 (2 g) and purified water (50 g).
	While Yotsuya doesn’t specifically state that their formulation is “storage stable” with the parameters set forth in claim 1, this composition would be “storage stable” as claimed due to the added: 1) Macrogol 400; and 2) the methyl parahydroxybenzoate.  Accordingly, claim 1 is anticipated.
	Claims 2 and 3 further limit claim 1 by requiring the water-soluble additive to be a surfactant, including a non-ionic surfactant.  These limitations are met by Yotsuya’s teaching of the non-ionic surfactant Macrogol 400.
	Claims 6 and 7 further limits the antioxidant to a group of compounds that are radical scavengers or a singlet oxygen scavenger, including the compound vitamin C (ascorbic acid).  Yotsuya teaches the use of the antioxidant ascorbic acid:
“A drug formulation suitable for parenteral administration may, for example, be an injection drug. The injection drug may be prepared by dissolving the compound in the form of a salt in usual water for injection, or may be formulated into a formulation suitable for injection such as a suspension or an emulsion (in a mixture with a medically acceptable oil or liquid). In such a case, it may contain benzyl alcohol as an antibacterial agent, ascorbic acid as an antioxidant, a medically acceptable buffer solution or a reagent for adjusting the osmotic pressure. Such an injection drug preferably contains from 0.1 to 8 wt % of the active ingredient compound.”
Yotsuya, col. 9, lines 15-25 (emphasis added).

	Claim 9 further limits the composition of claim 1, wherein the weight to volume percentage of the active compound is between 0.01% to 1%.  The weight percentage of the active compound in Formulation Example 6 of Yotsuya is 0.09%.
	Claim 10 further limits the composition of claim 1, wherein the mass ratio of the compound of formula (1) or a salt thereof to the water-soluble additive is 1:0.01 to 1:1,500. The mass ratio of the active compound to Macrogol 400, the water-soluble additive, in Formulation Example 6 of Yotsuya is 1:40.
	While Yotsuya does not specifically state that their formulation “does not contain a precipitate after storage at 40°C for 2 weeks”, with the parameters set forth in claim 1, this composition would “not contain a precipitate after storage at 40°C for 2 weeks” as claimed due to the added: 1) Macrogol 400; and 2) the methyl parahydroxybenzoate.  Accordingly, claim 11 is anticipated.
	Although the Example 6 of Yotsuya does not specifically state that the formulation is “filled in a vial or a syringe”, in its Test Example 1, Yotsuya teaches a drug formulation composition using the compound of formula (1), listed as content per one vial (see Column 11 lines 61 through Column 12 line 13). Accordingly, claim 12 is anticipated.
	Claim 13 is directed toward a decomposition inhibiting agent for a compound of formula (1)2 or a salt thereof comprising a water-soluble additive, wherein it is at least one selected from:
		a) a surfactant
		b) cyclodextrin or a cyclodextrin derivative
		c) an antioxidant.
	Yotsuya’s Formulation Example 6 teaches the required water-soluble additive to be the surfactant Macrogol 400 (2 g). Therefore, the limitations of claim 13 are met by Yotsuya’s teaching of non-ionic surfactant Macrogol 400.
	Claim 15 is directed toward a method for inhibiting decomposition of compound of formula (1) or a salt thereof, wherein a water-soluble additive and the compound of formula (1) coexist in a liquid composition containing water.  Yotsuya’s Formulation Example 6 teaches the elements of Applicants’ claimed invention as required by claim 15—the active ingredient (50 mg), Macrogol 400 (2 g) as the water-soluble additive, and purified water (50 g). Accordingly, claim 15 is anticipated.
	Claim 16 is directed toward a method for stabilizing a liquid composition, wherein a water-soluble additive, a compound of formula (1) or a salt thereof, and water coexist in the liquid composition. Yotsuya’s Formulation Example 6 teaches the elements of Applicants’ claimed invention as required by claim 16—the active ingredient (50 mg), Macrogol 400 (2 g) as the water-soluble additive, and purified water (50 g). Accordingly, claim 16 is anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yotsuya et al. (U.S. Patent No. 6,653,333 B2, issued on November 25, 2003), further in view of Strickley (Pharmaceutical Research. 21(2): 201-230 (2004)).
Claims 4 and 5 list specific examples of the nonionic surfactant and the cyclodextrin or the cyclodextrin derivative to be used as the water-soluble additive in the liquid composition of claim 1. 
Yotsuya’s Example 6 teaches the following formulation:

    PNG
    media_image2.png
    136
    470
    media_image2.png
    Greyscale

The “active ingredient” of Yotsuya includes the compound of formula (1) in a small group of compounds (column 7, lines 46-47).  Yotsuya also teaches a water-soluble additive to be the non-ionic surfactant Macrogol 400 (2 g) and purified water (50 g). 
	However, Yotsuya does not teach the claimed water-soluble additives of nonionic surfactants and cyclodextrin or cyclodextrin derivative listed in claims 4 and 5. 
Strickley teaches that excipients used to solubilize drugs in oral and injectable dosage forms include water-soluble solvents, surfactants, and cyclodextrins (See Introduction). Strickley lists water-soluble solvents and surfactants in commercially available injectable formulations, which include Cremophor EL, Cremophor RH 60, and Solutol HS 15, which are trade names for polyoxyethylene fatty acid ester, and polyoxyethylene castor oil (Page 222, Table VI). Strickley also teaches that molecular complexation with cyclodextrin is advantageous since a 1:1 complex between a cyclodextrin and a drug molecule will not precipitate, and mentions two cyclodextrin derivatives used in injectable formulations: hydroxypropyl- β-cyclodextrin and sulfobutylether-β-cyclodextrin (See “Cyclodextrin-Containing Injectable Formulations”, pages 223-224).
Accordingly, one of ordinary skill in the art would have been motivated to formulate the composition taught by Yotsuya with the claimed group consisting of water-soluble additives of a surfactant, cyclodextrin or a cyclodextrin derivative, and an antioxidant, because Strickley teaches that those additives have a stabilizing effect on pharmaceutical formulations. Therefore, the invention as a whole was prima facie obvious at the time it was filed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yotsuya et al. (U.S. Patent No. 6,653,333 B2, issued on November 25, 2003), further in view of NATUREPLEX Saline Enema Safety Data Sheet (NATUREPLEX, LLC. (2016)).
Claim 8 further limits composition of claim 1, wherein the pH is 4 to 10. While Yotsuya teaches the elements of claim 1, it does not teach the composition’s pH to be 4 to 10. 
As listed on the Safety Data Sheet, NATUREPLEX’s Saline Enema contains purified water and Disodium Phosphate as part of its composition, and at 25°C, the pH is 4-6 (See Composition/Information on Ingredients on page 1 and Physical and Chemical Properties on page 2).
Accordingly, it would have been obvious to one of ordinary skill in the art to look to the art for known pH of liquid pharmaceutical compositions and to use the known pH with a reasonably predictable result. Since all the elements were known in the prior art, it would have been obvious to combine the known elements to arrive at the instantly claimed invention with no change in their respective functions (see MPEP §2143(I)(A)).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIE J KWON whose telephone number is (571)272-1816. The examiner can normally be reached Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY LUNDGREN can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.K./Examiner, Art Unit 1629       

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                    



    
        
            
        
            
        
            
    

    
        1 The compound of formula (1) is N-(2-ethylsulfonylamino-5-trifluoromethyl-3-pyridyl)cyclohexanecarboxamide.
        2 Note: claim 13 is only directed towards a decomposition inhibiting agent comprising a water-soluble additive, wherein the water-soluble additive is at least one selected from the group consisting of a surfactant, cyclodextrin or a cyclodextrin derivative, and an antioxidant; the claim does not require the compound of formula (1).  The compound of formula (1) is the intended compound to be protected.